Perkins, J.
This was a bill in chancery, setting forth that on the 17th of March, 1837, Joseph Goings, one of the above-named defendants, became indebted to the complainants in the sum of about 250 dollars; that in March, 1840, a judgment was obtained therefor in the Allen Circuit C'ourt, upon which an execution had issued and been returned “no property;” that the fact was, that Goings had no property out of which the judgment could be collected at law. It charges that in the spring of 1831, he purchased, by parol, forty acres of land of one Hatfield, the consideration for which, in about two years after, the said Goings, by the proceeds of his labour, fully paid, but left the title remaining in said Hatfield till March, 1839, for tfye purpose of defrauding his creditors; that at that time, being sick and apprehending death, he caused said Hatfield to make a deed for the land to Hannah Goings, wife of said Joseph; and that said conveyance was made without any consideration passing from said Hannah, and for the purpose of defrauding complainants. The bill calls for an' explicit answer to every allegation it contains, and particularly as to the consideration for, and motives to, the transfer of the land to said Hannah. The prayer of the bill is, that the land be decreed to be sold for the payment of complainants’ demand against said Joseph; and that he, with his wife Hannah, be compelled to execute a deed therefor in fee-simple to the purchaser; and that a commissioner be appointed to make such deed, on the default of said defendants in so doing.
Goings and wife answered, denying all fraud, and the allegations in the bill generally except such of them as they expressly admit. They admit the debt to complainants, the judgment and execution thereon, and the want of property on the part of Joseph Goings to pay it. As to the consideration for, and motives to, the conveyance of the land to said Hannah, they say that in 1830 they resided in Ohio and were extremely poor; that said Joseph wished to remove to Indiana in the hope of bettering their condition, but did not possess the means of effecting such removal; that there be*286longed at that time to said Hannah, as her separate property, _ an undivided interest in a piece of land in Ohio, hers by descent from her father; that said Joseph, then her husband, proposed to her to sell said interest and permit him to use the proceeds in their intended removal; that she agreed to the proposition, on condition that said Joseph would purchase for and vest in her the title to land in Indiana, where they should locate, equal in value to the interest in her inheritance she was about to sell, to which said Joseph agreed, and upon this agreement, her said interest was sold for seventy dollars, which sum was received by her husband, and used in their removal to, and location in, this state; that the forty acres of land in the bill mentioned were purchased, on their settling in Indiana in 1831, by her said husband, and the title vested in said Hannah in fulfilment of the agreement made in Ohio upon which her separate estate was sold; that the land purchased was wild, and not of value exceeding seventy dollars; that the deed for the same would have been made to her on the payment of the consideration, had she not agreed with said Hatfield, .that the title should remain in him as security for the advancement to her of a small amount of means, to enable the family to subsist, her husband being in feeble health and unable to provide them a support, and fulfil his other engagements.
The cause was submitted to the Court on bill, answer, and exhibits, and the bill dismissed.
"We think the decision was right. The law applicable to this case is thus laid down in 2 Kent’s Comm. 173: “The settlement made after marriage between the husband' and wife may be good, provided the settler has received a fair and reasonable consideration in value for the thing settled, so as to repel the presumption of fraud. It is a sufficient consideration to support such a settlement that the wife relinquishes her own estate, or agrees to make a charge upon it for the benefit of her husband, or even if she agrees to part with a contingent interest;” and when valid, “these post-nuptial settlements will prevail against existing creditor’s and subsequent purchasers.” The same doctrine is laid down in 2 Story’s Eq. 601, 2, and is settled law. See Picquet v. Swan, 4 Mason, 443. In the case under consideration, the *287land was conveyed to the wife by Hatfield, by the procurement of the husband, upon a valid-consideration passed-from the wife to the husband; and there is not the slightest evidence of fraud. Equity will not annul that conveyance, nor deprive the wife of her title.
H. Cooper, for the plaintiffs.
D. Wallace, for the defendants.
It may be observed that the present complainants, as shown in their bill, did not become the creditors of Josepli Goings until six years after his purchase for his wife of the land in question, and until four years after it was paid for.

Per Curiam.

.The decree is affirmed with costs.